213 S.W.3d 703 (2007)
Marjorie MANESS, Appellant,
v.
James W. MANESS, Respondent.
No. ED 87008.
Missouri Court of Appeals, Eastern District, Division Five.
February 6, 2007.
Richard K. Johnson, St. Louis, MO, for appellant.
Joyce A. Pyatt, Hillsboro, MO, for respondent.
Before BOOKER T. SHAW, C.J., SHERRI B. SULLIVAN, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Marjorie Maness (Plaintiff) appeals from the judgment entered by the Circuit Court of Jefferson County, dismissing with prejudice her claims of personal injury and damages against James W. Maness (Defendant). Plaintiff's petition alleged childhood sexual battery and incestuous abuse, intentional infliction of emotional distress and sought punitive damages. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).